Citation Nr: 0709043	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse 



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1970 to November 1971.  Service in the Republic of 
Vietnam is indicated.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which denied service connection for PTSD and 
major depressive disorder.  The veteran perfected an appeal 
as to those issues. 

The veteran testified at a Travel Board hearing at the RO 
which was chaired by the undersigned Veterans Law Judge in 
September 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Remanded Issue

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of this decision and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC. 

Issues not on appeal

In a May 2002 decision, the RO denied the veteran's claim of 
entitlement to service connection for Parkinson's disease.  

In September 2003, the "Tiger Team" at the Department of 
Veterans Affairs Regional Office in Cleveland, Ohio denied 
the veteran's claim of entitlement to service connection for 
defective hearing in the right ear, and granted service 
connection for defective hearing in the left ear; a 
noncompensable (zero percent) disability rating was assigned.  

To the Board's knowledge, the veteran has not disagreed with 
those decisions, and those issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In a September 2004 statement, the veteran raised a claim for 
entitlement to non service-connected pension benefits. That 
issue has not yet been adjudicated by the RO, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].


FINDING OF FACT

 The medical and other evidence of record is against a 
finding that the veteran's currently diagnosed major 
depressive disorder is causally related to his military 
service.


CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated 
by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for major depressive 
disorder.

The veteran seeks entitlement to service connection for major 
depressive disorder.
As is discussed elsewhere in this decision, the other issue 
on appeal, entitlement to service connection for PTSD, is 
being remanded for additional evidentiary development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the major depressive disorder claim.  As detailed 
in the Introduction, the veteran's claim for service 
connection for PTSD is being remanded for additional 
evidentiary development. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 5, 2004, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant federal records, including service records, VA 
Medical Center records and records from other federal 
agencies, such as [the] Social Security Administration."  
With respect to private treatment records, the letter 
informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records.  
Furthermore, the VA included Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The February 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

The Board notes that the February 2004 VCCA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in an August 9, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed major depressive 
disorder.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records and service medical 
records.  Additionally, the veteran was provided VA 
psychiatric examination in March 2004, the results of which 
will be discussed below. The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an appropriate psychiatric examination and rendered 
appropriate diagnoses and opinions. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one on September 13, 2006, as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently suffers 
from depression.  He was diagnosed with such on four separate 
occasions: by S.F., D.O. in March 2003; by D.F., M.D. in 
March 2004; by J.S., M.D. in December  2003; and by F.G., 
M.S.W., L.C.S.W. in December 2003. 

The veteran's in-service medical records indicate that he was 
treated for depression in July 1970.  The physician noted 
that the veteran was suffering from an acute episode of 
depression, prescribed medication and placed the veteran 
under observation for four hours.  The remaining service 
medical record do not document ongoing depression.  In any 
event, based on this episode, Hickson element (2) has 
arguably been satisfied. 

With respect to crucial Hickson element (3), medical nexus, 
the veteran's private osteopath in March 2003 and the March 
2004 VA examiner both found that the veteran's depression was 
secondary to his (non service-connected) Parkinson's disease.  
The VA examiner was cognizant of the veteran's medical 
history, to include the episode of depression in 1970; he had 
been provided with a copy of the claims file prior to making 
his diagnosis.  

There is no competent medical evidence which suggests that 
there is any nexus between the veteran's military service and 
his currently diagnosed depression.  
Indeed, the private medical examination report the veteran 
submitted, that of S.F., D.O., linked the depression to the 
onset of his Parkinson's disease.  

To the extent that the veteran himself believes that there is 
a medical nexus between his depression and service, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered in support 
of the veteran's claim by him are not competent medical 
evidence and do not serve to establish a medical nexus.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  The Board finds that the fact that the 
record does not provide subjective or objective evidence that 
the veteran experienced continuous depression since service 
is highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, in Voerth 
v. West, 13 Vet. App. 117 (1999), the Court noted that the 
continuity of symptomatology provisions of section 3.303 do 
not relieve a claimant of the burden of providing a medical 
nexus. As discussed above, such medical nexus evidence is 
lacking in this case.

The Board finds it to be particularly significant that the 
veteran did not mention the purported depression when he 
filed his original claim for VA benefits in March 2003 for 
service connection for Parkinson's disease.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The medical evidence of record 
clearly indicates that the veteran's depression occurred 
after, and was a product of, his Parkinson's disease.  

The Board does not doubt the veteran's sincerity in pursuing 
this claim.  However, his own opinions are outweighed by the 
competent medical evidence of record.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus].  

Accordingly, Hickson element (3) has not been met for the 
major depressive disorder claim, and it fails on this basis 
alone.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for major depressive disorder is denied. 




REMAND

2.  Entitlement to service connection for PTSD.

The veteran is also seeking entitlement to service connection 
for a second psychiatric disability, PTSD.

In order to establish service connection for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006); Moreau v. Brown, 9 Vet. App. 389 (1996).

Review of the veteran's service records indicate that his 
military occupational specialty (MOS) was combat engineer and 
that he served with the 31st Combat Engineer Battalion.  The 
RO concluded, and the Board agrees, that while the veteran 
did not receive a combat citation, the period of service with 
the Combat Engineer Battalion is sufficient to warrant 
accepting the veteran's stressor statements at face value.  
Consequently, element (2) of 38 C.F.R. § 3.304(f) is arguably 
met for the purpose of this remand.

The medical findings thus far are unclear on the crucial 
matter of the existence of PTSD, and necessarily the 
relationship of PTSD, if diagnosed, to the veteran's Vietnam 
service.

In November 2003, the veteran submitted to a mental health 
intake and assessment.  He was diagnosed by a clinical social 
worker as having PTSD and depression on December 1, 2003, and 
he received treatment approximately every two weeks until 
March 2004.  During those sessions the social worker 
maintained an assessment of PTSD and depression.  

In December 2003, the veteran was seen by J.S., M.D., a VA 
staff psychiatrist for a mental health medication management 
session.  Dr. J.S. noted that the veteran met "some criteria 
for PTSD" but stopped short of diagnosing the patient with 
the disorder.  In a March 2004 medication management session, 
however, Dr. J.S. changed his assessment to include PTSD.    

In March 2004, the veteran attended a PTSD disability 
examination.  After interviewing the veteran and reviewing 
the claims folder, D.F., M.D., opined that the veteran did 
"not show the full symptomatology of posttraumatic stress 
disorder."  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the veteran currently suffers 
from PTSD and if so, whether such is related to his combat 
experience in service.  These questions must be addressed by 
an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2006) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the veteran has PTSD.  If the 
examiner finds that PTSD exists, an 
opinion should be rendered as to 
whether such disorder is related to 
the veteran's period in service.  

If the reviewer believes that 
psychiatric examination and/or 
psychological testing of the veteran 
is necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  After the development requested 
above has been completed to the 
extent possible, and after 
undertaking any additional 
development it deems necessary, VBA 
should then readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought on 
appeal remains denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


